914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony LAYNE, Defendant-Appellant.
No. 90-5650.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Defendant appeals the sentence of the district court, imposed under the sentencing guidelines, after entry of a plea of guilty to making a false and fictitious written statement in acquiring firearms and to possession of firearms by a felon, in violation of 18 U.S.C. Sec. 922(a)(6) and (g)(1).  The government now moves for dismissal of the appeal for lack of jurisdiction.  Defendant responds in opposition and the government has filed a reply and corrected reply to defendant's response.


2
The defendant concedes that the sentence appealed from was within the applicable guideline range.  However, he contends that certain mitigating circumstances, made known to the district court at the time of sentencing, required the district court to sentence him at the low end of the guideline range.  Defendant claims a right to appellate review under 18 U.S.C. Sec. 3742(a) and 18 U.S.C. Sec. 3553.


3
Our jurisdiction is limited to the subjects encompassed within a statutory grant of jurisdiction.   Insurance Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701 (1982).  Congress designed 18 U.S.C. Sec. 3742(a) to establish a limited practice of appellate review of sentences in the Federal Criminal Justice System.  S.Rep. No. 225, 98th Cong., 2d Sess. 150, reprinted in 1984 U.S. Code Cong. & Admin.News 3182, 3332.  This court has previously held that a district court's discretionary refusal to depart downward from the guidelines is not appealable.   United States v. Draper, 888 F.2d 1100, 1105 (6th Cir.1989).  For similar reasons, a sentence within the applicable guideline range is not appealable.   See United States v. Sawyers, 902 F.2d 1217, 1221 n. 5 (6th Cir.1990);  United States v. Morales, 898 F.2d 99 (9th Cir.1990);  United States v. Pelayo-Bautista, 907 F.2d 99 (9th Cir.1990).  Upon review and consideration of this matter we conclude that the sentence imposed by the district court is not appealable.


4
It is therefore ORDERED that the government's motion to dismiss is granted.